Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 1 of 57 PageID #: 1873



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------x
 GARY EDELMAN,
                     Plaintiff,
                                                          MEMORANDUM & ORDER
                                                          18-CV-2143(JS)(AKT)
       -against-

 UNITED STATES GOVERNMENT,
 DEPARTMENT OF EDUCATION, BETSY DEVOS,
 NAVIENT SOLUTIONS, STRADLEY RONON STEVENS
 & YOUNG, GERARD DONOVAN,
                     Defendants.
 ----------------------------------x
 APPEARANCES:
 For Plaintiff:                Gary Edelman, pro se
                               1715 Union Avenue
                               Hewlett, New York 11557

 For Defendants:
 United States of America,           Richard Schumacher II, Esq.
 Department of Education,            United States Attorney’s Office
 and Betsy DeVos in her              Eastern District of New York
 official capacity as                610 Federal Plaza
 Secretary of Education              Central Islip, New York 11722

 Navient Solutions, LLC,             Francis X. Manning
 Stradley Ronon Stevens              Stradley Ronon Stevens & Young, LLP
 & Young, LLP, and                   457 Haddonfield Road, Suite 100
 Gerard Donovan                      Cherry Hill, New Jersey 08002


 SEYBERT, District Judge:

            Pro se plaintiff Gary Edelman (“Edelman” or “Plaintiff”)

 commenced    this   action    against       defendants    the   United   States

 Government (the “Government”), the United States Department of

 Education    (“DOE”),   Betsy   Devos       (in   her   official   capacity   as

 Secretary of Education) (“Devos”) (together with the United States

 and DOE, the “Federal Defendants”), Gerard Donovan (“Donovan”),


                                         1
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 2 of 57 PageID #: 1874



 Stradley    Ronon       Stevens   &   Young,    LLP    (“SRSY”),       and   Navient

 Solutions, LLC. (“Navient”) (together with Donovan and SRSY, the

 “Non-Federal        Defendants”;       collectively          with     the    Federal

 Defendants,       the     “Defendants”).        Plaintiff’s         Second   Amended

 Complaint (“SAC,” D.E. 43) asserts numerous claims against the

 Non-Federal Defendants related to the servicing of his federal

 student loans, as well as a claim that the Federal Defendants

 colluded with the Non-Federal Defendants thereby violating federal

 and state law.          Along with monetary damages, Plaintiff seeks an

 order directing Defendants to “remove all negative marking off

 Plaintiff’s credit history” (SAC ¶¶263.a, 264.a); estopping future

 “harassment, defamation or threats to Plaintiff” ((SAC ¶¶263.b,

 264.b);    vacating       DOE’s   decision     that    the    loans    are   legally

 enforceable (SAC ¶264.c); and preventing wage garnishment and/or

 tax offsets (SAC ¶264.e).

             Currently       pending   before     the   Court    are    the   Federal

 Defendants’ motion to dismiss the SAC pursuant to Federal Rule of

 Civil Procedure 12(b)(1) for lack of subject matter jurisdiction,

 or, in the alternative, pursuant to Federal Rule of Civil Procedure

 12(b)(6) for failure to state a claim upon which relief can be

 granted,    and     the    Non-Federal       Defendants’     motion     to   dismiss

 pursuant to Rule 12(b)(6).             For the reasons set forth below,

 Defendants’ motions are GRANTED.



                                          2
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 3 of 57 PageID #: 1875



                                    BACKGROUND

 I. Procedural History

     A. State Court Action

          This   is   not     the   first     case   involving     Plaintiff   and

 Defendants.     On April 25, 2016, SRSY, on behalf of Donovan, an

 employee of Navient, filed a complaint against Plaintiff in Nassau

 County   Supreme     Court    alleging       harassment   due    to   Plaintiff’s

 voluminous phone calls and internet postings regarding Donovan.

 (See, State Compl. dated Apr. 25, 2016, Ex. A, D.E. 58-2, attached

 to Decl. of Francis X. Manning, D.E. 58-1. 1)                   Through counsel,

 Edelman filed counterclaims against Donovan alleging harassment

 and interference with his ability to have his loans serviced.

 (Pl.’s Countercls., Ex. B, D.E. 58-3.)               On September 14, 2016,

 Plaintiff’s counterclaims were dismissed with prejudice.                  (Sept.

 14, 2016 Dismissal Order, Ex. C, D.E. 58-4.)

          As to Donovan’s claims against Plaintiff, the parties

 negotiated a settlement memorialized in a consent judgment entered

 on August 3, 2017.         (Aug. 3, 2017 Consent J., Ex. D, D.E. 58-5.)

 Pursuant to the consent judgment: (1) Plaintiff agreed to remove

 all his internet postings referencing Navient, its employees and

 affiliates, including Donovan, and SRSY and its attorneys and




 1  All Non-Federal Defendants’ exhibits are attached to the
 Manning Declaration, D.E. 58-1. Hereafter, citation to those
 exhibits will not reference the Manning Declaration.
                                          3
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 4 of 57 PageID #: 1876



 employees (see id. at ¶ 2); and (2) Plaintiff was permanently

 enjoined from: (a) posting anything on the internet or otherwise

 publishing information concerning any of the parties with limited

 exceptions    (see id. at ¶ 3), (b) contacting Donovan in any manner,

 or harassing, defaming or threatening him, and from interfering in

 his employment relationship with Navient (see id. at ¶¶ 4, 5); (c)

 communicating with Navient or any person employed by, or affiliated

 with    Navient,   with    the    limited     exception    regarding   e-mail

 correspondence      to    Navient     concerning    legitimate      inquiries

 regarding any of his student loans that were being serviced by

 Navient (see id. at ¶ 8); and (d) calling SRSY or any employees of

 SRSY (see id. at ¶ 7).

    B. Instant Complaint

          On April 11, 2018, Edelman filed a complaint in this Court

 against the Government (see D.E. 1) and, then, on July 3, 2018, he

 commenced a separate action against Navient, SRSY and Donovan (see

 D.E. 5 (Notice of Related Case)).             On November 14, 2018, among

 other   things,    the    Court     ordered   Plaintiff’s     two   cases   be

 consolidated.      (Nov. 14, 2018 Elec. Order).           Plaintiff filed an

 amended complaint against all Defendants on December 12, 2018.

 (D.E. 15.)    Thereafter, he was permitted to file a Second Amended

 Complaint (“SAC”) (see June 10, 2019 Elec. Order), which Edelman

 did on June 24, 2019.      (See D.E. 43.)



                                        4
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 5 of 57 PageID #: 1877



          On September 27, 2019, the Federal Defendants and the Non-

 Federal Defendants each moved to dismiss the SAC.                  (D.E. 54

 (“Federal    Dismissal    Motion”,   D.E.   58   (“Non-Federal    Dismissal

 Motion”) (collectively, the “Dismissal Motions”).)                Plaintiff

 filed an omnibus opposition to the Dismissal Motions on October

 28, 2019 (D.E. 62 (“Opposition”)), and on November 8, 2019, the

 Federal Defendants and the Non-Federal Defendants filed their

 respective replies.      (D.E. 63, 64.)

 II.   Factual Background 2

          Plaintiff’s SAC raises thirty-eight counts related to his

 federal student loans, consisting of Federal Family Education

 Loans (“FFEL”) and/or direct loans, which he obtained from the DOE

 between 2003 and 2011 to pay for his undergraduate and graduate




 2 The following facts are drawn from the SAC and are assumed to
 be true for purposes of this Memorandum and Order. In deciding
 a motion to dismiss, the Court may take judicial notice of
 public records, including state court filings. Blue Tree Hotels
 Inv. (Canada), Ltd. v. Starwood Hotels & Resorts Worldwide,
 Inc., 369 F.3d 212, 217 (2d Cir. 2004). As discussed infra, the
 Court also considers exhibits which are attached or integral to
 the SAC. Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004).
 Additionally, a document may be considered on a motion to
 dismiss where the plaintiff has “reli[ed] on the terms and
 effect of [the] document in drafting the complaint.” Chambers v.
 Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (emphasis
 omitted).


                                       5
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 6 of 57 PageID #: 1878



 studies (hereafter, the “Loans”).         (SAC 25-32, 98-99. 3)     With two

 exceptions, 4 the Loans were guaranteed by the DOE.           (SAC 100-01.)

           Pursuant to its contract with the DOE, Navient services

 federal student loans on behalf of the Government, including

 Plaintiff’s Loans.       (SAC 37-38, 125-27.)      According to Plaintiff,

 as a loan servicer, Navient is responsible for managing borrowers’

 accounts;    processing     monthly    payments;    assisting    borrowers’

 enrollment    in    alternative   repayment    plans;   and   communicating

 directly with borrowers about the repayment of their loans.             (SAC

 75-78.)

     A. Alleged Conduct of the Non-Federal Defendants

           Plaintiff’s action is based on Navient’s alleged refusal

 to service his Loans and claims that SRSY, Navient, and Donovan

 harassed and threatened Plaintiff.         Plaintiff claims that issues

 first arose with Navient when it placed unauthorized forbearances

 on his account on March 5, 2012 and August 20, 2012.              (SAC 195-

 98, 241-42.)       Then, on October 30, 2014, Plaintiff was instructed

 by Donovan, an employee in Navient’s Office of Corporate Security,

 that due to his voluminous and frequent calls to Navient, any




 3 Because the paragraph numbers of Plaintiff’s SAC are out of
 sequence, in the interest of clarity, the Court cites to the
 numbered lines of Plaintiff’s SAC.
 4
  The two excepted loans were guaranteed by the New York Higher
 Education Services Corporation (the “HESC”) but are now owned by
 the DOE. (SAC 101-02.)
                                       6
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 7 of 57 PageID #: 1879



 inquiries Plaintiff had regarding his Loans should be directed

 solely to Donovan.      (SAC 42-45; Ex. A, ¶¶ 2, 10, 11.)         Plaintiff

 claims   that   Donovan    provided   Plaintiff    with   his   (Donovan’s)

 personal mobile number which he “falsely presented as a Navient

 business,” and at times serviced Plaintiff’s Loans via telephone.

 (SAC 42-45, 107-09.)

          Plaintiff further alleges that at some point SRSY was hired

 by Navient to handle the servicing of Plaintiff’s Loans.            (SAC 39-

 41.)       According to the SAC, Donovan, Navient and SSRY did not

 provide Plaintiff with a toll-free number to service his Loans and

 failed to respond to his voicemails and emails requesting loan

 information.     (SAC 149-50, 154-56, 162-63, 658-59.)

          In 2014, Plaintiff’s Loans went into default, and the Non-

 Federal Defendants continued with the servicing of his Loans. (SAC

 114-17.)    Plaintiff allegedly filed a complaint against Navient

 with state senators on October 30, 2014.         (SAC 246-47.)    According

 to Plaintiff, shortly thereafter, Navient “initiated a campaign of

 harassment and intimidation directed at Plaintiff.”           (SAC 250-51.)

 Then, in 2015, Plaintiff filed a complaint with the Attorney

 General.    (SAC 256-57.)      He claims that Navient misinformed the

 DOE, the HESC, and the Attorney General that the unauthorized

 forbearance placed on his account had been removed.           (SAC 199-210,

 262-63, 266-68.)      On November 27, 2014, Plaintiff requested that



                                       7
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 8 of 57 PageID #: 1880



 Navient provide him with its payment methods and fees, but it

 failed to respond.      (SAC 272-74.)

           Plaintiff claims that in December 2014, Donovan’s behavior

 towards him caused Plaintiff to contact state and county police

 because he feared for the safety of his family.                 (SAC 286-89.)

 Plaintiff    alleges    that   after   he     complained   to   the    Consumer

 Financial Protection Bureau, Navient and SRSY “went on a campaign

 of DOXXing” him. 5     (SAC 310-27.)       He claims that Navient continued

 to defame him, refused to provide him with a toll-free number or

 accept payments, and had “legal” handle his Loans in violation of

 the Higher Education Act (“HEA”).           (SAC 306-08, Ex. 6.)      Plaintiff

 alleges that in April 2015, both Navient and SRSY provided him

 with phone numbers that “fraudulently portrayed” themselves as the

 DOE.   (SAC 331-40.)

           Plaintiff claims that in July and September 2015 he sent

 Navient    deferment    requests   which      Navient   refused   to   process

 stating that his account was “on freeze” and “should not be

 serviced.”     (SAC 342-49, 443-44.) Plaintiff claims that the DOE


 5  “Doxxing” is a slang term referring to “publicly identify[ing]
 or publish[ing] private information about (someone) especially
 as a form of punishment or revenge.”   Merriam-Webster.com
 Dictionary, Merriam-Webster, (Nov. 24, 2020),
 https://www.merriam-webster.com/dictionary/dox; see also Harry
 Bruinius, The Christian Monitor, Feb. 5, 2015 (describing
 “doxxing” as “the troll harassment technique of finding and then
 posting a user’s sensitive personal information, including
 addresses, phone numbers, and even Social Security numbers”).

                                        8
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 9 of 57 PageID #: 1881



 inquired about the freeze but that Navient denied Plaintiff’s

 account was frozen.       (SAC 356-57.)     He also claims that he sent

 five payments to Navient in 2016 but that it refused to process

 them.   (SAC 445-47.)

          Plaintiff alleges that neither SRSY, Donovan, nor Navient

 responded to Plaintiff’s June 3, 2017 request for loan service.

 (SAC 467-70.)      He claims that Navient later denied having any

 knowledge of Donovan or SRSY servicing his Loans, and that SRSY

 told him that it had nothing to do with his Loans.            (SAC 472-77.)

 Allegedly on June 6, 2017, Donovan and his SRSY attorney stated

 that all servicing of Plaintiff’s Loans should go through Donovan.

 (SAC 483-84.)    Plaintiff claims that he later learned that all his

 Loans had been transferred from Navient to SRSY in April.               (SAC

 486.)

          Plaintiff further alleges that at some point Navient sent

 Plaintiff a letter withdrawing SRSY from servicing his Loans but,

 nonetheless, that SRSY continued to harass him.          (SAC 402-04.)     He

 claims that an SRSY attorney demanded that he provide SRSY with a

 photo of his eight-year-old niece (SAC 393-96), and that another

 SRSY attorney threatened to fabricate stories to law enforcement,

 including reporting Plaintiff’s firearms as stolen.           (SAC 459-62.)

 Plaintiff alleges that Navient and SRSY bragged to Plaintiff about

 their “hacking” abilities and ”went on a campaign of ‘swatting,’



                                       9
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 10 of 57 PageID #: 1882



 which included making it appear that Plaintiff’s house alarm was

 going off and having the police respond.”          (SAC 427-30.)

          In    2018,   Plaintiff   filed   another    complaint    with   the

 Consumer Financial Protection Bureau about Navient’s behavior.

 (SAC 510-11.)      Plaintiff claims that despite Navient’s claim that

 his Loans defaulted in April 2017, they really defaulted years

 earlier.      (SAC 691-93.)    He alleges that on December 3, 2018, an

 SRSY attorney “threatened to falsely accuse Plaintiff of sending

 letters to [Donovan’s] former employers when they were actually

 created and mailed by Defendants themselves.”                (SAC 726-25.)

 Plaintiff contends that Navient published false statements to

 federal agencies regarding his Loans, including that Navient never

 refused payments, blocked his phone calls, or provided access to

 a toll-free number.      (SAC 648-57.)

    B. Federal Defendants’ Alleged Conduct

          As to the DOE, Plaintiff claims that the DOE: colluded with

 Navient to cover up Navient’s charging of illegal fees (SAC 275-

 82); inquired about Navient’s refusal to provide fee information

 to Plaintiff but then, on June 18, 2015, assisted Navient in

 “cover[ing] up their fraudulent behavior” (SAC 275-79), and in

 their “shake down” (SAC 524-26); defamed him by stating that

 Plaintiff was fabricating SRSY’s role in the servicing of his loans

 (SAC 409-10); published information to third parties which defamed

 his character and colluded with Navient in providing incorrect

                                       10
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 11 of 57 PageID #: 1883



 information in Navient’s reports.           (SAC 225-28.)    On November 5,

 2017, “a portion of [P]laintiff’s loans were in default and an

 official appeal was submitted to the DOE.” (SAC 532-34.) According

 to Plaintiff, his appeal to the DOE was “not accepted,” and his

 FOIA requests to the DOE were “not fulfilled, except for [one]

 appeal.” (SAC 569-75.) Plaintiff alleges that he filed complaints

 against the DOE with the U.S. Attorney General, the Inspector

 General, and the Consumer Financial Protection Bureau.             (SAC 546-

 47.)

          Plaintiff further alleges that: at some point, he entered

 into a repayment agreement with the DOE but it failed to comply

 with its terms, refusing to accept payments (SAC 579-82); the DOE

 failed to ensure the accuracy of the information it submitted to

 Navient, credit reporting agencies, the HESC, and the Consumer

 Financial    Protection    Bureau    (SAC   604-07);   the   DOE   certified

 Plaintiff for tax offset and/or wage garnishment without providing

 an in-person hearing (SAC 608-12); in 2018, the DOE purchased his

 two HESC loans but incorrectly marked at least one of them as

 having “completed” the rehabilitation program, but refusing to

 correct that inaccuracy (SAC 614-15, 618-22); the DOE’s actions

 denied him the opportunity to “rehabilitate” his loans, which would

 have removed collection costs and negative markings on his credit

 history (SAC 623-25).



                                       11
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 12 of 57 PageID #: 1884



                                               DISCUSSION

    I.     Standard of Review

                 “A case is properly dismissed for lack of subject matter

 jurisdiction under Rule 12(b)(1) when the district court lacks the

 statutory or constitutional power to adjudicate it.”                                  Makarova v.

 United States, 201 F.3d 110, 113 (2d Cir. 2000).                                    The plaintiff

 bears    the     burden      of   demonstrating             by    a   preponderance         of    the

 evidence        that    subject        matter     jurisdiction          exists.            Id.     In

 resolving        a     motion     to       dismiss     for       lack    of    subject       matter

 jurisdiction,          the    Court        “may    consider           evidence       outside     the

 pleadings.”          See Morrison v. Nat’l Austl. Bank, Ltd., 547 F.3d

 167, 170 (2d Cir. 2008), aff'd, 561 U.S. 247 (2010) (citation

 omitted).

                 To   withstand         a    motion     to    dismiss      pursuant         to    Rule

 12(b)(6),        a   complaint         must     contain      factual          allegations        that

 “‘state     a    claim       to   relief      that     is    plausible         on    its    face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                              This plausibility

 standard is not a “probability requirement” and requires “more

 than a sheer possibility that a defendant has acted unlawfully.”

 Id.     (internal quotation marks and citation omitted).                                    To that

 regard, “[t]hreadbare recitals of the elements of a cause of

 action, supported by mere conclusory statements, do not suffice.”

 Id.     The Court's plausibility determination is a “context-specific

                                                   12
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 13 of 57 PageID #: 1885



 task that requires the reviewing court to draw on its judicial

 experience and common sense.”         Harris v. Mills, 572 F.3d 66, 72

 (2d Cir. 2009) (internal quotation marks and citation omitted).

             A complaint filed by a pro se litigant is to be construed

 liberally and “however inartfully pleaded, must be held to less

 stringent standards than formal pleadings drafted by lawyers.”

 Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

 marks and citation omitted).       See also Hiller v. Farmington Police

 Dep’t, No. 12-CV-1139, 2015 WL 4619624, at *7 (D. Conn. July 31,

 2015) (noting that the dismissal of a pro se complaint pursuant to

 Rule 12(b)(6) is not appropriate “unless it appears beyond doubt

 that the plaintiff can prove no set of facts in support of his

 claim which would entitle him to relief”) (internal quotation marks

 and citation omitted). Nevertheless, a pro se complaint must state

 a plausible claim for relief and comply with the minimal pleading

 standards set forth in Federal Rule of Civil Procedure 8. Id.

             Generally, the Court's consideration of a Rule 12(b)(6)

 motion to dismiss is “limited to consideration of the Complaint

 itself.”    Dechberry v. N.Y. City Fire Dep’t, 124 F. Supp. 3d 131,

 135   (E.D.N.Y.      2015)   (internal     quotation   marks   and   citation

 omitted). “A complaint is deemed to include any written instrument

 attached to it as an exhibit, materials incorporated in it by

 reference,     and   documents   that,     although    not   incorporated   by



                                       13
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 14 of 57 PageID #: 1886



 reference, are integral to the complaint.”              Sira, 380 F.3d at 67

 (internal quotation marks and citations omitted.)

             A document may be considered on a motion to dismiss where

 the plaintiff has “reli[ed] on the terms and effect of [the]

 document in drafting the complaint.”            Chambers, 282 F.3d at 153

 (emphasis    omitted).       Where   an    allegation    in   a   complaint    is

 contradicted by a document or exhibit attached to the complaint,

 the document controls and the allegation is not afforded the

 presumption of truth for purposes of a motion to dismiss.                  Amidax

 Trading Group v. S.W.I.F.T. SCRL, 671 F.3d 140, 146-47 (2d Cir.

 2011) (citing L-7 Designs Inc. v. Old Navy, LLC, 647 F.3d 419, 422

 (2d Cir. 2011)); Matusovsky v. Merrill Lynch, 186 F. Supp.2d 397,

 400 (S.D.N.Y. 2002).

 II. Claims Against Federal Defendants

             Federal Defendants contend that the claims against them

 should be dismissed in their entirety principally on the ground

 that this Court lacks subject matter jurisdiction.                     They argue

 that because Plaintiff’s claims all stem from an alleged breach of

 contract with the Government and seek more than ten thousand

 dollars in monetary damages, only the Court of Federal Claims has

 jurisdiction.     (Fed. Defs.’ Br., D.E. 56, at 2-3 (citing 28 U.S.C.

 § 1491(a); 28 U.S.C. § 1346(a)(2)).)               Alternatively, Federal

 Defendants    argue   that   Plaintiff’s     claims     should    be    dismissed



                                       14
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 15 of 57 PageID #: 1887



 pursuant to Federal Rule 12(b)(6) for failure to state a claim for

 which relief may be granted.        (Id. at 4, n.1.)

             For the reasons discussed below, this Court dismisses

 Plaintiff’s claims against the Federal Defendants.

    A. Subject Matter Jurisdiction

               “Absent    a   waiver,   sovereign      immunity   shields   the

 Federal Government and its agencies from suit.”              FDIC v. Meyer,

 510 U.S. 471, 475 (1994).        Claims asserted against agencies of the

 Government or federal officers in their official capacities are

 considered to be asserted against the United States and are also

 barred under the doctrine of sovereign immunity.                   See, e.g.,

 Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 510 (2d

 Cir. 1994).     Thus, Plaintiff must show that his claims invoke one

 of the areas where Congress has waived sovereign immunity or his

 action against the Federal Defendants is precluded.              De La Mota v.

 U.S. Dep’t. of Educ., No. 02–CV–4276, 2003 WL 21919774, at *4

 (S.D.N.Y.     2003)     (“The   general     federal   question   jurisdiction

 statute, 28 U.S.C. § 1331, is in no way a general waiver of

 sovereign immunity.”) (internal quotation and citation omitted),

 rev'd on other grounds, 412 F.3d 71 (2d Cir. 2005).                  Although

 Plaintiff’s SAC fails to specify the basis for a waiver of the

 Federal Defendants’ sovereign immunity, because of his pro se

 status, the Court will consider whether there is immunity.



                                        15
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 16 of 57 PageID #: 1888



         1. Tucker Act

             Federal Defendants claim that Plaintiff’s claims should

 be dismissed for lack of subject matter jurisdiction pursuant to

 the Tucker Act, 28 U.S.C. § 1491 et seq.              The Tucker Act grants

 exclusive jurisdiction to the Court of Federal Claims over, inter

 alia, “any claim against the United States founded ... upon any

 express or implied contract with the United States” in excess of

 $10,000.      28 U.S.C. § 1491(a)(1).           Additionally, in order to

 provide an entire remedy and to complete the relief afforded by a

 money judgment, the Tucker Act provides the Court of Claims with

 authority    to   issue    equitable   orders    as    “an   incident   of   and

 collateral to” such money judgment.          See 28 U.S.C. § 1491(a)(2).

             Here, Plaintiff’s SAC contains sixteen counts against

 the Federal Defendants and seeks over $700,000 in damages.               Among

 Plaintiff’s claims, he alleges that the “DOE breached the contract

 established with Plaintiff by failing to properly service the

 federal student loans.”        (SAC 1628-29.)         Pursuant to the Tucker

 Act, the Court of Federal Claims has exclusive jurisdiction over

 Plaintiff’s breach of contract claim.             Accordingly, Plaintiff’s

 breach of contract claim is DISMISSED without prejudice for lack

 of subject matter jurisdiction.

             To    the     extent   Federal      Defendants     contend       that

 Plaintiff’s remaining claims should also be dismissed for lack of

 subject matter jurisdiction, or in the alternative, for failure to

                                        16
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 17 of 57 PageID #: 1889



 state a claim, the Court will address each of Plaintiff’s remaining

 claims in turn. 6

          2. Federal Trade Commission Act
              Plaintiff purports to bring a claim under 15 U.S.C. §

 45(a) of the Federal Trade Commission Act (the “FTC Act”), based

 upon the Federal Defendants’ involvement with Navient’s alleged

 unfair and deceptive practices regarding servicing Plaintiff’s

 loans.     Section 45(a) of the FTC Act makes it unlawful to engage

 in unfair methods of competition and unfair and deceptive acts

 affecting commerce.       15 U.S.C. § 45(a).      However, the FTC Act is

 only subject to enforcement by the Federal Trade Commission and

 does not provide for a private cause of action.              See Hourani v.

 Wells Fargo Bank, N.A., 158 F. Supp. 3d 142, 148 (E.D.N.Y. 2016)

 (finding no statutory basis for a private right of action under

 the FTCA) (citing Alfred Dunhill Ltd. v. Interstate Cigar Co., 499

 F.2d 232, 237 (2d Cir. 1974)).             Therefore, Plaintiff’s FTC Act

 claim against the Federal Defendants is DISMISSED with prejudice.


 6   For the first time, in his opposition, Plaintiff contends
 that this Court has subject matter jurisdiction over his claims
 pursuant to the Higher Education Act of 1965 (“HEA”), 20 U.S.C.
 § 1070 et seq. (See Pl.’s Br., D.E. 62, at 2.) Though a
 plaintiff “cannot amend [his] complaint by asserting new facts
 or theories for the first time in opposition to [d]efendant[’]s
 motion to dismiss,” K.D. ex rel. Duncan v. White Plains Sch.
 Dist., 921 F. Supp. 2d 197, 209 n.8 (S.D.N.Y. 2013), the Court
 notes that the HEA does not provide a private right of action
 for student borrowers. Wimberly v. U.S. Dep’t of Educ., No.
 12-CV-7773, 2013 WL 6123172, at *2 (S.D.N.Y. Nov. 21, 2013);
 Nehorai v. U.S. Dep't of Educ. Direct Loan, No. 08–CV–920, 2008
 WL 1767072 at *1 (E.D.N.Y. Apr. 14, 2008).
                                       17
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 18 of 57 PageID #: 1890



         3. Consumer Financial Protection Act
             Plaintiff also has no claim under the Consumer Financial

 Protection Act (“CFPA”), which provides that “[i]f any person

 violates a Federal consumer financial law, the [Consumer Financial

 Protection Bureau] may . . . commence a civil action against such

 person to impose a civil penalty or to seek all appropriate legal

 and equitable relief including a permanent or temporary injunction

 as permitted by law.”       15 U.S.C. § 5564(a).      Thus, since the CFPA

 authorizes only the Consumer Financial Protection Bureau to bring

 claims under the statute, Plaintiff is foreclosed from privating

 maintaining such an action.         See Fraser v. Aames Funding Corp.,

 No. 16-CV-0448, 2017 WL 564727, at *4-5 (E.D.N.Y. Jan. 24, 2017)

 (finding no statutory basis for a private right of action under

 the CFPA); Nguven v. Ridgewood Sav. Bank, No. 14-CV-1058, 2015 WL

 2354308, at *11 (E.D. N Y. May 15, 2015) (same).               Accordingly,

 Plaintiff’s CFPA claim against the Federal Defendants is DISMISSED

 with prejudice.

       4. Constitutional Claims
             Plaintiff’s SAC asserts due process claims pursuant to

 the    Fifth    and   Fourteenth     Amendments     against    the   Federal

 Defendants. (SAC 1692-728).        He subsequently voluntarily withdrew

 his constitutional claims against the Government and the DOE, but

 not as to DeVos.        (See Pl.’s Opp. at 3.)          However, Edelman’s

 constitutional claims against DeVos must be dismissed for lack of


                                       18
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 19 of 57 PageID #: 1891



 subject    matter   jurisdiction,     “[b]ecause       an   action   against    a

 federal agency or federal officers in their official capacities is

 essentially a suit against the United States[; thus], such suits

 are barred under the doctrine of sovereign immunity unless such

 immunity is waived.”        Robinson, 21 F.3d at 510 (citing Federal

 Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484 (1994)).              Here, the

 Government has not waived sovereign immunity, thereby permitting

 the DOE to be sued for damages for any alleged violation of

 Plaintiff's constitutional rights.          Eiland v. U.S. Dep't of Educ.,

 No. 10-CV-4131, 2011 WL 31537, at *3 (S.D.N.Y. Jan. 4, 2011)

 (citing Mignogna v. Sair Aviation, Inc., 937 F.2d 37, 40 (2d Cir.

 1991)).        Consequently,     this      Court   lacks      subject    matter

 jurisdiction to consider Plaintiff’s constitutional claims against

 DeVos as an officer of the Department of Education.              Accordingly,

 Plaintiff’s constitutional claims against DeVos are DISMISSED with

 prejudice.

       5. Fair Credit Reporting Act

             The Fair Credit Reporting Act (“FCRA”), which regulates

 credit    reporting    procedures,    codifies     a   consumer's    right     to

 dispute information reported to a credit agency by a furnisher of

 credit information.      Crawford    v. Duncan, No. 11–CV–3774, 2013 WL

 1346382, at *3 (E.D.N.Y. Apr. 3, 2013) (citing 15 U.S.C. §§

 1681g(c)(1)(B)(iii), 1681i(a) (1)(A), 1681s–2(a)(8).)                   However,

 because the FCRA does not contain a clear and unequivocal waiver

                                       19
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 20 of 57 PageID #: 1892



 of the Government’s sovereign immunity, this Court is without

 subject matter jurisdiction to adjudicate Plaintiff’s FCRA claims

 against the Federal Defendants.            See Stein v. U.S. Dep’t. of Ed.,

 450 F. Supp. 3d 273 (E.D.N.Y. 2020) (noting that though the Second

 Circuit has not ruled on the issue of whether the FCRA contains a

 waiver of sovereign immunity, “[a]n examination of FCRA's text

 reveals that it does not contain a waiver of the government’s

 sovereign immunity.”); see also Robinson v. U.S. Dep’t of Educ.,

 917 F.3d 799 (4th Cir. 2019) (holding that the FCRA did not

 unambiguously and unequivocally waive DOE's sovereign immunity);

 Daniel v. Nat’l Park Serv., 891 F.3d 762 (9th Cir. 2018) (finding

 FCRA    did    not   clearly      waive   sovereign   immunity      from    suit).

 Accordingly, Plaintiff’s FCRA claim against the Federal Defendants

 is DISMISSED with prejudice.

        6. Federal Tort Claims Act
               To   the   extent    Plaintiff   alleges   claims     against    the

 Federal Defendants sounding in tort, the Federal Tort Claims Act

 (“FTCA”) provides a limited waiver of sovereign immunity where

 suit   is     brought    against    the   United   States   based    upon   torts

 committed by its officers.           See Castro v. United States, 34 F.3d

 106, 110 (2d Cir. 1994) (“[A] claimant's exclusive remedy for

 nonconstitutional torts by a government employee acting within the

 scope of his employment is a suit against the government under the

 FTCA.”) (citing Rivera v. United States, 928 F.2d 592, 608–09 (2d


                                           20
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 21 of 57 PageID #: 1893



 Cir. 1991)); 28 U.S.C. § 2679(b)(1).            However, “where a tort claim

 stems from a breach of contract, the cause of action is ultimately

 one arising in contract, and thus is properly within the exclusive

 jurisdiction of the Court of Federal Claims to the extent that

 damages exceed $10,000.”         Awad v. United States, 301 F.3d 1367,

 1372 (Fed. Cir. 2002)(upholding transfer of intentional infliction

 of emotional distress claim to the United States Claims Court where

 it was “inextricably intertwined with the government’s supposed

 breach”) (citing Wood v. United States, 961 F.2d 195, 198 (Fed.

 Cir. 1992) (upholding a transfer of the plaintiff's claims from

 the district court to the United States Claims Court on the ground

 that negligence and conversion claims could not establish a cause

 of   action    in    tort   independent    of   the    underlying       contractual

 relationship); Blanchard v. St. Paul Fire and Marine Ins. Co., 341

 F.2d 351 (5th Cir. 1965) (holding that the plaintiff's claim

 against the United States for negligence was not a tort claim

 within the FTCA where it was founded upon an alleged failure to

 perform explicit or implicit contractual obligations).

               To    determine   “whether    the       claims   in   a    case   are

 contractual, the [c]ourt is to examine ‘the source of the rights

 upon which the plaintiff bases its claims, and . . . the type of

 relief sought [.]’”         Champagne v. United States, 15 F. Supp. 3d

 210, 221 (N.D.N.Y. 2014) (quoting Megapulse, Inc. v. Lewis, 672

 F.2d 959, 968 (D.C. Cir. 1982)).           “If the right that the plaintiff

                                       21
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 22 of 57 PageID #: 1894



 seeks to vindicate stems from no independent, non-contractual

 source, and the remedy for violating that right is a contractual

 remedy, then the claim arises out of a contract...”                  Id. (internal

 quotation marks omitted).

             Here, Plaintiff asserts tort claims against the Federal

 Defendants for breach of fiduciary duty and intentional infliction

 of emotional distress.            (SAC 1663-713, 1642-59.)                Plaintiff’s

 breach of fiduciary duty claim appears to allege that Federal

 Defendants owed Plaintiff a fiduciary duty “to act in a way which

 benefited       [him]”     with    regard     to   “information           related   to

 Plaintiff’s      loans.”      (SAC     1664-67.)     Because        the    source    of

 Plaintiff’s claimed rights stem from a contract, i.e., the master

 promissory      note     (hereafter,    the   “Note”),   his    allegations         are

 merely a restatement of Plaintiff’s breach of contract claim.                       See

 Woodbury v. United States, 313 F.2d 291, 295 (9th Cir. 1963)

 (holding that a developer's claim for breach of fiduciary duty was

 actually    a    contract    action    properly    brought     in    the    Court   of

 Claims).

          Similarly, Plaintiff’s intentional infliction of emotional

 distress claim is premised on the DOE’s efforts in having the Loans

 serviced.       (SAC   1644-48.)      Such    allegations    are     “inextricably

 intertwined” with the DOE’s alleged breach of the loan agreement.

 See Awad, 301 F.3d at 1372.            Moreover, both claims seek monetary

 damages, which is relief that is generally considered contractual.

                                          22
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 23 of 57 PageID #: 1895



 See Champagne, 15 F, Supp. 3d at 221.              Therefore, the Court finds

 that because Plaintiff’s tort claims arise from his contract with

 DOE, the       FTCA’s   limited   waiver      of   sovereign    immunity       is   not

 applicable in this instance.             Rather, this Court lacks subject

 matter    jurisdiction      to    adjudicate       of   Plaintiff’s      breach     of

 fiduciary duty and intentional infliction of emotional distress

 claims warranting their DISMISSED with prejudice.

        7. Administrative Procedure Act
               Plaintiff’s     claims    pursuant        to   the   Administrative

 Procedure Act (“APA”) allege that the DOE: unilaterally withdrew

 from a rehabilitation payment agreement (SAC 1759-73); failed to

 process Plaintiff’s dispute in a timely manner (SAC 1780-98); and,

 denied Plaintiff’s claims against Navient and SRSY (SAC 1832-56).

 He    seeks    monetary    damages     and    an   order     vacating    the    DOE’s

 certification that his loans are “legally enforceable.” (SAC 1876-

 86, 2020-21.)      As discussed below, this Court finds that it lacks

 subject matter jurisdiction over Plaintiff’s APA claims.

               The APA provides “a limited waiver of sovereign immunity

 for    suits    seeking     non-monetary      relief     against   agencies         and

 officers of the United States.”          Lipkin v. S.E.C., 468 F. Supp. 2d

 614, 621 (S.D.N.Y. 2006).            In pertinent part, the APA provides

 that a reviewing court shall set aside agency actions, findings,

 and   decisions     that    are   “arbitrary,       capricious,     an    abuse     of

 discretion, or otherwise not in accordance with law . . . [or] is


                                          23
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 24 of 57 PageID #: 1896



 unsupported by substantial evidence.” 5 U.S.C. § 706(2). However,

 “[o]nly after exhausting administrative remedies may a borrower

 seek    judicial    review    of   the   Secretary's    decision   under   the

 Administrative Procedure Act.”           Wimberly, 2013 WL 6123172, at *2;

 Lipkin, 468 F. Supp. 2d at 622 (“[T]he APA allows review only of

 ‘final agency action for which there is no other adequate remedy

 in a court.’”) (quoting 5 U.S.C. § 704.)               Thus, “[a] failure to

 first pursue administrative remedies will result in dismissal of

 the action.”       Wimberly, 2013 WL 6123172, at *2 (citing Shabtai v.

 U.S. Dep’t of Educ., No. 02-CV-8437, 2003 WL 21983025, at *7

 (S.D.N.Y. Aug. 20, 2003).

             Relevant to the instant action, under the HEA, which

 governs federally-guaranteed student loans, a borrower seeking

 certain types of loan relief must normally avail himself of the

 administrative process outlined in 20 U.S.C. §§ 1071, et seq., and

 its governing regulations, 34 C.F.R. Part 682.             See, e.g., Carlin

 v. CBE, No. 08–CV–1491, 2008 WL 2113255, at *1–2, n. 1 (E.D.N.Y.

 May 19, 2008) (citing Nehorai, 2008 WL 1767072, at *1).                 Under

 this process, it is “[t]he Secretary of Education, not a district

 court that has the authority to discharge a loan guaranteed by the

 DOE.”     Id. at *1.         “If Plaintiff has properly sought such a

 discharge and is now dissatisfied with a decision made by the

 Secretary of Education, []he would be entitled to challenge the

 Secretary’s decision by filing a claim for judicial review under

                                          24
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 25 of 57 PageID #: 1897



 the [APA].”      Nehorai, 2008 WL 1767072, at *1 (dismissing action

 seeking cancellation of student loans because the plaintiff had

 not alleged that she requested cancellation from the holder of the

 loan); Shabtai, 2003 WL 21983025, at *7 (same).

             Here,   Plaintiff’s     APA    claims   fail    for     two   reasons.

 First, Plaintiff is not entitled to monetary relief pursuant to

 the APA.     See Lipkin, 468 F. Supp. 2d at 621.            Second, regarding

 his request for loan cancelation, Plaintiff alleges generally that

 he “has exhausted all administrative processes and was advised by

 [DOE] that his next and last step was to file a lawsuit in [f]ederal

 [c]ourt.”     (SAC 235-37.)     However, Plaintiff does not allege that

 he   complied    with    the    applicable    regulations         governing     the

 procedures for a borrower seeking to cancel his federal student

 loans.    Therefore, since Plaintiff fails to allege a “final agency

 action” regarding       the    cancellation   of    his    Loans,    he   has   not

 satisfied his burden of establishing this Court’s subject matter

 jurisdiction over his APA claims.          However, given Plaintiff’s pro

 se status, the Court will afford Plaintiff the opportunity to amend

 his SAC addressing this deficiency in his pleadings, i.e., the

 lack of allegations that he followed the applicable administrative

 procedures governing the cancellation of his Loans if, in fact, he

 followed said procedures.         Accordingly, Plaintiff’s APA claim is

 DISMISSED without prejudice.



                                       25
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 26 of 57 PageID #: 1898



       8. Freedom of Information Act
             Plaintiff’s SAC asserts that Federal Defendants violated

 the Freedom of Information Act (“FOIA”) by unreasonably delaying

 the production of documents and refusing to provide updates about

 his FOIA requests.         (SAC 1802-03, 1737.)        Plaintiff does not

 request equitable relief ordering the disclosure of information;

 rather, he seeks monetary damages in the amount of $15,000.              (SAC

 2031.)     However, the FOIA does not provide a private right of

 action for monetary damages.          See Diamond v. FBI, 532 F. Supp.

 216, 233 (S.D.N.Y. 1981) (citing 5 U.S.C. § 552(a)(4)(B)), aff’d

 sub nom. 707 F.2d 75 (2d Cir. 1983).          Rather, the Act’s remedy is

 limited to “enjoin[ing] the agency from withholding agency records

 and to order[ing] the production of any agency records improperly

 withheld    from   the   complainant.”       5   U.S.C.   §   552(a)(4)(B)).

 Accordingly, as the Court is precluded from granting the relief

 sought, Plaintiff’s FOIA claims are DISMISSED with prejudice.

 III. Claims Against Non-Federal Defendants
          Non-Federal Defendants move to dismiss Plaintiff’s claims

 pursuant to Federal Rule 12(b)(6) for failure to state a claim.

 For the reasons that follow, the Non-Federal Defendants’ motion is

 granted in its entirety.




                                       26
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 27 of 57 PageID #: 1899



      A. Claims Against Navient

        1. FCRA
           Plaintiff alleges that Navient violated the FCRA, 15 U.S.C.

 § §1681 et seq., by providing inaccurate information to credit

 reporting        agencies    and   failing    to     conduct   a   reasonable

 investigation of the inaccuracies after Plaintiff disputed them.

 (SAC 836-47, 855-67.)        The FCRA permits a cause of action against

 a furnisher of credit information, like Navient, under limited

 circumstances. Pursuant to 15 U.S.C. § 1681s-2(b) (“Section 1681s-

 2(b)”), a claim may be stated only if a plaintiff shows that: “(1)

 the furnisher [of information] received notice of a credit dispute

 from a credit reporting agency, and (2) the furnisher thereafter

 acted in willful or negligent noncompliance with the statute.”

 Nguyen v. Ridgewood Sav. Bank, 66 F. Supp. 3d 299, 305 (E.D.N.Y.

 2014) (internal citations and quotation marks omitted; emphasis

 added).       Notably, the furnisher’s duty to investigate as set forth

 in Section 1681s-2(b) “is triggered only after a furnisher of

 information receives notice from a credit reporting agency of a

 consumer’s dispute.”         Mendy v. JP Morgan Chase & Co., No. 12-CV-

 8252, 2014 WL 1224549, at *5 (S.D.N.Y. Mar. 24, 2014) (citing Kane

 v.    Guar.    Residential    Lending,    Inc.,    No.   04-CV-4847,   2005   WL

 1153623, at *5 (E.D.N.Y. May 16, 2005) (emphasis in the original).)

 Thus, to proceed under Section 1681s–2(b), Plaintiff is required

 “to show that the furnisher was told by a credit reporting agency


                                          27
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 28 of 57 PageID #: 1900



 that the consumer’s information was disputed, as opposed to being

 told by the consumer directly.”                Id. (citation omitted)(emphasis

 added).

           Here, because he fails to plead that Navient received

 notification       from   a    consumer    reporting        agency    regarding   the

 accuracy of information furnished by Navient, as required by

 Section 1681s-2(b), Plaintiff lacks standing to bring his FCRA

 claim.     See, e.g., Prakash v. Homecomings Fin., No. 05-CV-2895,

 2006 WL 2570900 at *3, 4-5 (E.D.N.Y. Sept. 5, 2006) (“[P]laintiff

 lacks standing to bring his claims under the Fair Credit Reporting

 Act” where “nowhere in the complaint or opposition to the instant

 motion    does     plaintiff    allege     that      defendant    [data    furnisher]

 received notice of the dispute from a credit reporting agency.”)

 Plaintiff merely alleges that he “disputed the accuracy of the

 derogatory       information     reported       by    the   Defendant”     and    that

 “Defendant has not responded to Plaintiff’s notice of dispute.”

 (SAC     858-59,    864.)       Such      allegations       are   insufficient     to

 demonstrate that Navient received the requisite notification from

 a   credit    reporting       agency   that       Plaintiff’s     information      was

 disputed.    Thus, Plaintiff fails to allege facts which demonstrate

 that Navient’s duty to investigate under Section 1681s-2(b) was

 triggered.          Therefore,     because        Plaintiff’s        SAC   does    not

 sufficiently allege facts to state a FCRA claim, the Court grants

 the Non-Federal Defendants’ motion to dismiss Plaintiff’s FCRA

                                           28
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 29 of 57 PageID #: 1901



 claims    against      Navient,     which     claim   is    DISMISSED    without

 prejudice.

          2.CFPA
              As discussed supra, there is no private right of action

 under the CFPA.      See Nguven, 2015 WL 2354308, at *11.          Accordingly,

 Plaintiff’s     CFPA     claim     against     Navient     is   DISMISSED      with

 prejudice.

          3. Fair Debt Collection Practices Act
              Navient contends that the Fair Debt Collection Practices

 Act (“FDCPA”) does not apply to it as it is not a debt collector

 under the statute. The FDCPA was established to eliminate abusive,

 deceptive,     and     unfair     debt    collection       practices    by     debt

 collectors.     15 U.S.C. § 1692d(e).          “To establish a violation of

 the FDCPA,     a   plaintiff      must   satisfy   three    elements:    (i)    the

 plaintiff must be a consumer; (ii) the defendant must be a debt

 collector; and (iii) the defendant must have committed some act or

 omission in violation of the FDCPA.”            Allen v. United Student Aid

 Funds, Inc., No. 17-CV-8192, 2018 WL 4680023, at *4 (S.D.N.Y. Sept.

 28, 2018), reconsideration denied, 2019 WL 4686529 (S.D.N.Y. Sept.

 26, 2019) (internal quotations and citation omitted).                  Indeed, “a

 defendant can only be held liable for violating the FDCPA if she

 is a ‘debt collector’ within the meaning of the [FDCPA].”                       Id.

 (quoting Feldman v. Sanders Legal Grp., 914 F. Supp. 2d 595, 599

 (S.D.N.Y. 2012) (further citation omitted)).                 The Act defines a


                                          29
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 30 of 57 PageID #: 1902



 “debt collector” as a person “who regularly collects . . . debts

 owed . . . another” or a person involved “in any business the

 principal purpose of which is the collection of any debts.”                15

 U.S.C. § 1692a(6).       Explicitly excluded from that definition is

 “any person collecting or attempting to collect any debt owed or

 due . . . to the extent such activity . . . concerns a debt which

 was not in default at the time it was obtained by such person.”

 Id.   Thus, “[w]hen a loan servicer obtains an account prior to its

 default, that loan servicer operates as a creditor, not a debt

 collector, for the purposes of the FDCPA.”          Allen, 2018 WL 4680023

 at *4 (citation omitted) (finding Navient was not a debt collector

 under the FDCPA when it began servicing plaintiff’s loans prior to

 default).

             Here, Plaintiff fails to establish that Navient is a

 “debt collector” pursuant to the FDCPA, having failed to plead any

 facts establishing that Navient acquired his Loans after they went

 into default.       Therefore, because Plaintiff has not plausibly

 alleged that Navient was a “debt collector” within the meaning of

 the FDCPA, his FDCPA claim is DISMISSED with prejudice.

         4. Breach of Contract
             Plaintiff claims that he is an “intended third-party

 beneficiary under the Servicing Contract” between the DOE and

 Navient (SAC 923-28) and, as such, is entitled to damages for

 Navient’s alleged breach of its contract with the DOE. (SAC 937-


                                       30
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 31 of 57 PageID #: 1903



 42.)   Plaintiff’s claim is misplaced.        “Federal common law governs

 the interpretation of federal government contracts, such as . . .

 Servicing Contracts.”       Travis v. Navient Corp., 460 F. Supp. 3d

 269, 284 (E.D.N.Y. 2020) (citations omitted).            To apply “federal

 common law of contract,” courts look to “general principles of

 contract law.”     Id. (quoting Dobson v. Hartford Fin. Servs. Grp.,

 Inc., 389 F.3d 386, 399 (2d Cir. 2004).                 Pursuant to these

 principles, “absent a contractual relationship there can be no

 contractual remedy.”       Id. (quoting Suffolk Cnty. v. Long Island

 Lighting Co., 728 F.2d 52, 63 (2d Cir. 1984)).                A contractual

 relationship exists “if the plaintiff is in privity of contract

 with   the   defendant    or   is   a   third-party   beneficiary    of   the

 contract.”     Id. (quoting Hillside Metro Assocs., LLC v. JPMorgan

 Chase Bank, Nat. Ass'n, 747 F.3d 44, 49 (2d Cir. 2014)).

              “Proving third-party beneficiary status requires that

 the contract terms clearly evidence an intent to permit enforcement

 by the third party in question.”         Hyland v. Navient Corp., No. 18-

 CV-09031, 2019 WL 2918238, at *8 (S.D.N.Y. July 8, 2019) (quoting

 Hillside, 747 F.3d at 49 (citation omitted)).           District courts in

 this Circuit have held that in the absence of express language in

 the servicing contract between the Government and a loan servicer,

 such contracts do not confer third-party beneficiary status on

 borrowers like Plaintiff.       See id. (dismissing breach of contract

 claim where plaintiffs “failed to identify any language in the

                                         31
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 32 of 57 PageID #: 1904



 Servicing Contracts that clearly evidences an intent to permit

 enforcement” by the third-party borrower); Travis, 460 F. Supp. 3d

 at 284 (same).        “It is not enough that [plaintiff] incidentally

 benefit[s]     from    [Navient’s]    performance    under   the   Servicing

 Contracts.     Such incidental benefit does not rise to the level of

 intent to permit enforcement.”             Hyland, 2019 WL 2918238 at *8.

 Thus, as Plaintiff fails to identify any language in the servicing

 contract between the DOE and Navient evidencing an intent to permit

 enforcement by borrowers, he cannot claim that he is anything more

 than an incidental beneficiary.         As such, Plaintiff cannot allege

 a   breach    of   contract   claim    against    Navient.     Accordingly,

 Plaintiff’s breach of contract claim is DISMISSED with prejudice.

         5. Unjust Enrichment
               “To prevail on a claim for unjust enrichment in New

 York, a plaintiff must establish (1) that the defendant benefitted;

 (2) at the plaintiff's expense; and (3) that equity and good

 conscience require restitution.”           Beth Israel Med. Ctr. v. Horizon

 Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586 (2d Cir.

 2006) (quoting Kaye v. Grossman, 202 F.3d 611, 616 (2d Cir. 2000)).

 Notably, “[t]he theory of unjust enrichment lies as a quasi-

 contract claim.       It is an obligation the law creates in the absence

 of any agreement.”       Id. (citation omitted) (emphasis in original).

 “The core of an unjust enrichment claim is that the defendant has

 received something that does not belong to it, and that rightly


                                       32
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 33 of 57 PageID #: 1905



 belongs to the plaintiff.”         Hyland, 2019 WL 2918238, at *14.          A

 loan servicer's receipt of fees from the DOE for servicing student

 loans is not sufficient to state an unjust enrichment claim.              See,

 e.g., id. (dismissing unjust enrichment claim where the only

 benefit allegedly retained by defendant was servicing fees paid by

 DOE); Kilgore v. Ocwen Loan Servicing, LLC, 89 F. Supp. 3d 526,

 537 (E.D.N.Y. 2015) (dismissing unjust enrichment claim premised

 on the assertion that “[b]y preventing plaintiff from making

 reduced monthly payments, defendant caused plaintiff's debt to

 increase, and further interest to accrue on the loan principal”

 because plaintiff was already obligated to make payments on his

 loan). In light of the applicable case law, Plaintiff’s conclusory

 allegations that he lost the benefit of an income-based repayment

 plan and accrued unpaid interest causing Navient to collect a

 substantially higher amount of loan servicing fees pursuant to its

 agreement with the DOE (SAC 965-66, 974-76) are insufficient to

 state   a   plausible     claim   of   unjust     enrichment.    Accordingly,

 Plaintiff’s unjust enrichment claim is DISMISSED with prejudice.

         6. Breach of Fiduciary Duty
             The elements of a breach of fiduciary duty claim under

 New York law are: “(i) the existence of a fiduciary duty; (ii) a

 knowing     breach   of    that   duty;     and    (iii)   damages   resulting

 therefrom.”     Barnett v. Countrywide Bank, FSB, 60 F. Supp. 3d 379,

 390 (E.D.N.Y. 2014) (quoting Johnson v. Nextel Commc'ns, Inc., 660


                                        33
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 34 of 57 PageID #: 1906



 F.3d 131, 138 (2d Cir. 2011) (citations omitted)).                       A fiduciary

 relationship “exists only when a person reposes a high level of

 confidence and reliance in another, who thereby exercises control

 and dominance over him.”           Hyland, 2019 WL 2918238 at *10 (quoting

 People v. Coventry First LLC, 13 N.Y.3d 108, 115 (2009). Moreover,

 the general rule is that no fiduciary duty exists between a lender

 and a borrower.          Genna v. Sallie Mae, Inc., No. 11-CV-7371, 2012

 WL 1339482, *4 (S.D.N.Y. April 17, 2012) (dismissing breach of

 fiduciary claim because no fiduciary duty exists between a third-

 party loan servicer and borrower).              However, while “[t]he ordinary

 financial relationship between a [borrower] and a loan servicer

 does not automatically give rise to a fiduciary relationship,” a

 fiduciary    duty    may    exist      “where    it    is   created    by     ‘specific

 contractual       language’       or   additional       special   circumstances.”

 Delgado v. Ocwen Loan Servicing, LLC, No. 13-CV-4427, 2014 WL

 4773991,    at    *24,    (E.D.N.Y.     Sept.    24,    2014)   (citing       Dolan    v.

 Fairbanks Capital Corp., 930 F. Supp. 2d 396, 422 (E.D.N.Y. 2013).)

             Plaintiff’s allegation that Navient breached its alleged

 duty “to act in a way which benefitted Plaintiff” is unavailing.

 (SAC 989.)       He does not plead the existence of “specific contract

 language” or “special circumstances” that would give rise to a

 fiduciary relationship.           Rather, Plaintiff claims that he “placed

 special     reliance       and    confidence      in    Navient       based    on     the

 representations      made     [   ]    about    Navient’s    expertise        regarding

                                           34
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 35 of 57 PageID #: 1907



 student loan repayment”        (SAC 1019-21.)        He asserts that “Navient

 holds itself out as an authority on student loan repayment options

 and encourages borrowers to contact it if they have any questions

 about their student loans.”            (SAC 1005-07.)       These allegations,

 however, “do not establish that Navient has undertaken a fiduciary

 duty to act or give advice for the benefit of its borrowers.”

 Hyland, 2019 WL 2918238 at *11 (finding allegations that “Navient

 actively held itself out as a source of guidance and expertise

 with respect to student loan repayment and encouraged borrowers to

 rely on its advice and representations . . . [did] not establish

 that   Navient     exercised     the   level   of    ‘control    and   dominance’

 necessary for the existence of a fiduciary relationship”). Because

 Plaintiff    has   failed   to    plausibly       allege   the   existence   of   a

 fiduciary relationship between himself and Navient, he is unable

 to state a claim of breach of fiduciary duty.                       Accordingly,

 Plaintiff’s breach of fiduciary duty claim is DISMISSED with

 prejudice.

         7. Defamation
             Plaintiff bases his defamation claim on an October 4,

 2017 letter Navient sent to “the loan owner and regulatory agency

 [HESC], in response to Plaintiff’s dispute of the loans.” (SAC

 1084-85.)      The    letter     states    that    “[o]n   August   20,   201[7],

 [Plaintiff] contacted Navient Customer Service to verbally request

 forbearance.”        (SAC 1086-87.)        Plaintiff claims that “this is


                                           35
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 36 of 57 PageID #: 1908



 incorrect and [he] never requested a forbearance from Navient on

 August 20, 2017.”        (SAC 1088-89.)    Additionally, Plaintiff claims

 that statements in the letter that Navient “never refused payments”

 and that Plaintiff failed to comply with SRSY’s instructions on

 having his loan serviced were defamatory.             (SAC 1093-107.)

               Navient    contends   that   Plaintiff     fails   to   plead   a

 defamation claim since: (a) Plaintiff’s claim is time-barred; (b)

 truth is a defense; (c) the common interest privilege protects the

 statement; and, (d) Plaintiff has not pled special damages.              (Non-

 Federal Defendants’ Br. at 20-23.)               Finding that the common

 interest privilege applies to the October 4th letter, the Court

 need    not    address    Navient’s    other   defenses     to   Plaintiff’s

 defamation claim.

               “In order to establish a defamation claim under New York

 law, a claimant must allege: (1) a defamatory statement of fact,

 (2) that is false, (3) published to a third party, (4) of and

 concerning the plaintiff, (5) made with the applicable level of

 fault on the part of the speaker, (6) either causing special

 damages or constituting defamation per se, and (7) not protected

 by privilege.”      Prowley v. Hemar Ins. Corp. of Am., No. 05-CV-981,

 2010 WL 1848222, at *6 (S.D.N.Y. May 7, 2010) (citing Ello v.

 Singh, 531 F. Supp. 2d 552, 575 (S.D.N.Y. 2007)).                     New York

 recognizes     a   qualified   “common     interest    privilege”     when   the

 defamatory statement is made between persons who share a common

                                       36
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 37 of 57 PageID #: 1909



 interest in the subject matter.            Liberman v. Gelstein, 80 N.Y.2d.

 429, 437 (1992).         “[A] qualified privilege arises when a person

 makes a good-faith, bona fide communication upon a subject in which

 he or she has an interest, or a legal, moral or societal interest

 to speak, and the communication is made to a person with a

 corresponding interest.”         Demas v. Levitsky, 738 N.Y.S.2d 402, 410

 (3d Dep’t 2002) (citation omitted).                  “The privilege creates a

 rebuttable presumption of good faith that constitutes a complete

 defense to defamation.”          Hussey v. N.Y.S. Dep’t of Law/Office of

 Atty. Gen., 933 F. Supp. 2d 399, 414 (E.D.N.Y. 2013).

             “At the pleadings stage, a plaintiff can overcome the

 common     interest      privilege   by        alleging    that   the    defamatory

 statement was motivated solely by [common law or constitutional]

 malice.”     Thorsen v. Sons of Norway, 996 F. Supp. 2d 143, 173

 (E.D.N.Y. 2014) (emphasis and citation omitted).                        “Common-law

 malice mean[s] spite or ill will, and will defeat the privilege

 only if it is the one and only cause for the publication.”                     Fuji

 Film U.S.A., Inc. v. McNulty, 669 F. Supp. 2d 405, 412 (S.D.N.Y.

 2009)(citing Konikoff v. Prudential Ins. Co. of Am., 234 F.3d 92,

 98   (2d   Cir.    2000)    (alterations        in   original)    (citations    and

 quotation marks omitted).         “Constitutional or actual malice means

 publication       with     [a]   high     degree      of    awareness     of   [the

 publication’s] probable falsity or while the defendant in fact

 entertained serious doubts as to the truth of [the] publication.”

                                           37
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 38 of 57 PageID #: 1910



 Id. (citing Konikoff, 234 F.3d at 99) (alterations in original)

 (quotation    marks    omitted).       “Mere      conclusory    allegations,     or

 charges     based    upon   surmise,      conjecture,     and     suspicion    are

 insufficient to defeat the qualified privilege.”                  Id. (citation

 omitted); see also Panghat v. N.Y. Downtown Hosp., 85 A.D.3d 473,

 474 (N.Y. App. 1st Dep’t 2011) (finding that defendants statements

 were    “protected     by    the   common      interest    privilege,”        since

 “[p]laintiff     merely     asserted   in    conclusory    fashion     that     the

 statements at issue were made with malice, which is insufficient

 to overcome the privilege”).

                Here, as alleged by Plaintiff, Navient’s October 4th

 letter was sent in response to HESC’s inquiry regarding Plaintiff’s

 Loan dispute.       (SAC 1084-85; Ex. 15, October 4, 2017 letter to

 HESC, attached to SAC (D.E. 43 at pp. 112-13).)                 As the guarantor

 of Plaintiff’s Loan, HESC had a common interest with Plaintiff’s

 loan   servicer,     Navient.      (See     SAC    1084-85.)      Further,     once

 Plaintiff defaulted on his Loan, HESC became the Loan owner.                   (SAC

 1084-85.)     Thus, as the servicer of Plaintiff’s Loans, Navient

 made a “bona fide communication” to HESC, the loan guarantor upon

 a subject in which they had a corresponding interest.                 Therefore,

 the common interest privilege applies to Navient’s communication

 with HESC.    Moreover, Plaintiff alleges no facts which, if proven,

 would defeat this privilege.        Rather, Plaintiff’s allegations that

 “Defendant     intentionally       and/or    negligently        published     false

                                        38
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 39 of 57 PageID #: 1911



 statements to third parties about Plaintiff” (SAC 1078-79), and

 that “[Navient] was aware that these statements were false” (SAC

 1080), are conclusory and unsupported by any factual allegations.

 Therefore, as Plaintiff fails to allege that Navient acted with

 malice, Plaintiff’s allegations are insufficient to overcome the

 common interest privilege.           See Fuji, 669 F. Supp. 2d at 415-16.

 Accordingly, Plaintiff’s defamation claim is DISMISSED without

 prejudice.

    B. Claims Against Navient and SRSY

       1. FTC Act
               As discussed supra, there is no private right of action

 under   the    FTC   Act.     See    Hourani,    158   F.   Supp.    3d   at   148.

 Accordingly, Plaintiff’s FTC Act claims against Navient and SRSY

 are DISMISSED with prejudice.

       2. Intentional Infliction of Emotional Distress
               Under New York law, a claim of intentional infliction of

 emotional distress requires: “‘(1) extreme and outrageous conduct;

 (2)   intent    to   cause,   or    reckless    disregard   of   a   substantial

 probability of causing, severe emotional distress; (3) a causal

 connection between the conduct and the injury; and (4) severe

 emotional distress.’”         Conboy v. AT & T Corp., 241 F.3d 242, 258

 (2d Cir. 2001) (quoting Stuto v. Fleishman, 164 F.3d 820, 827 (2d

 Cir. 1999)).      New York courts have imposed a very high threshold

 for intentional infliction of emotional distress claims, requiring


                                         39
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 40 of 57 PageID #: 1912



 that the conduct must be “so outrageous in character, and so

 extreme in degree, as to go beyond all possible bounds of decency,

 and to be regarded as atrocious, and utterly intolerable in a

 civilized society.”          Conboy, 241 F.3d at 258 (citing Stuto, 164

 F.3d at 827) (quoting Howell v. New York Post Co., 81 N.Y.2d 115,

 122    (1993)).       Even     “[a]ctions      ‘likely      [to]   be   considered

 reprehensible by most people’ are not sufficient.”                      DiRuzza v.

 Lanza, 685 F. App’x 34, 37 (2d Cir. 2017) (summary order) (quoting

 Chanko v. Am. Broad. Cos. Inc., 27 N.Y.3d 46, 56 (2016)).                  “Whether

 the conduct alleged may reasonably be regarded as so extreme and

 outrageous as to permit recovery is a matter for the court to

 determine in the first instance.”             Stuto, 164 F.3d at 827.

             Here,     Plaintiff       alleges     that        Navient    and   SRSY

 “intentionally       engaged    in   a   campaign      of   outrageous     conduct,

 including harassment against Plaintiff by telephone, email . . .

 and defaming Plaintiff by use of communications with 3rd parties.”

 (SAC 948-50.)     He asserts that Non-Federal Defendants used “vulgar

 and threatening language including the threat to have Plaintiff’s

 house flash banged by police officers.”                (SAC 950-52.)     Plaintiff

 further claims that he “greatly feared for his and his family’s

 life” in light of “Gerard Donovan’s history in litigation for

 alleged    abusive    behavior,      coupled    with    his    extensive    weapons

 training.” (SAC 956-58.)



                                          40
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 41 of 57 PageID #: 1913



             Even accepting as true Plaintiff’s allegations, Non-

 Federal Defendants’ actions fall well short of the exceedingly

 high level of conduct typically deemed sufficient to sustain a

 claim for intentional infliction of emotional distress under New

 York law.    See Doe v. City of New York, 18-CV-670, 2018 WL 3824133,

 at   *11   (E.D.N.Y.    August     9,    2018)    (finding     allegations    that

 defendants     “pressured,       bullied,      threatened     and    intimidated”

 plaintiff insufficient to satisfy extreme and outrageous conduct);

 Fleming v. Hymes-Esposito, No. 12-CV-1154, 2013 WL 1285431 at *9

 (S.D.N.Y. March 29, 2013) (finding allegations of defamation,

 numerous phone calls, and unauthorized visits to plaintiff’s home

 failed to plead extreme and outrageous conduct).                For this reason,

 the Court grants the Non-Federal Defendants’ Dismissal Motion as

 to Plaintiff’s intentional infliction of emotional distress claim, 7

 which claim is DISMISSED without prejudice.

       3. Fraud
             Under   New   York    law,    to     state   a   claim   for   fraud   a

 plaintiff must demonstrate: “(1) a misrepresentation or omission

 of material fact; (2) which the defendant knew to be false; (3)


 7 The Non-Federal Defendants also argue that Plaintiff’s claim is
 barred by the applicable one-year statute of limitations for
 intentional infliction of emotional distress claims. (Non-
 Federal Defs.’ Br. at 8.) In his Opposition, Plaintiff contends
 that at least some of the conduct causing his alleged distress
 occurred within the one-year statutory period. (Pl’s Opp. Br.
 at 18-20.) Because the Court finds that Plaintiff has not
 alleged conduct that is “extreme and outrageous,” the Court need
 not reach the statute of limitations issue.
                                          41
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 42 of 57 PageID #: 1914



 which the defendant made with the intention of inducing reliance;

 (4) upon which the plaintiff reasonably relied; and (5) which

 caused injury to the plaintiff.”              Wynn v. AC Rochester, 273 F.3d

 153, 156 (2d Cir. 2001).          Additionally, in accordance with Rule

 9(b), a party alleging fraud must plead with particularity the

 circumstances      constituting    fraud.        See    FED. R. CIV. P.         9(b).

 Generally, to comply with Rule 9(b)’s specificity requirements,

 the complaint must: “(1) specify the statements that the plaintiff

 contends were fraudulent, (2) identify the speaker, (3) state where

 and   when   the   statements     were   made,    and    (4)    explain    why    the

 statements were fraudulent.”        Lerner v. Fleet Bank, N.A., 459 F.3d

 273, 290-91 (2d Cir. 2006); Rombach v. Chang, 355 F.3d 164, 174

 (2d Cir. 2004) (“[P]laintiffs must do more than say that the

 statements . . . were false and misleading; they must demonstrate

 with specificity why and how that is so.”). Conclusory allegations

 of fraud will not survive Rule 9(b)’s heightened pleading standard,

 and therefore, will be subject to dismissal at the motion to

 dismiss stage.       See Nasso v. Bio Reference Labs., Inc., 892 F.

 Supp. 2d 439, 446 (E.D.N.Y. 2012) (citing Shemtob v. Shearson,

 Hammill & Co., 448 F.2d 442, 444 (2d Cir. 1971)).

              In the instant case, Plaintiff fails to plead fraud with

 sufficient plausibility or particularity to survive a motion to

 dismiss.      Plaintiff    claims    generally         that    Navient    and    SRSY

 misrepresented information it provided to Plaintiff about his

                                          42
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 43 of 57 PageID #: 1915



 Loans, including methods of loan servicing, and the removal of

 forbearances     placed    on   his   Loans.      (SAC   1055-62,   1230-32.)

 However, Plaintiff’s pleading does not identify the allegedly

 fraudulent statements, the speaker of those statements, or specify

 when and where the statements were made.                 See Mills v. Polar

 Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993) (“Rule 9(b) is

 not satisfied where the complaint vaguely attributes the alleged

 fraudulent statements to ‘defendants.’”); Fennick v. NYCM, No. 13–

 CV–0085, 2013 WL 5323630, at *5 (N.D.N.Y. Sept. 20, 2013) (“To

 meet its burden of pleading a claim of fraud, the complaint must

 adequately specify the misleading or fraudulent statements the

 claimant alleges it relied upon as well as the location, time

 frame,    and   identity     of   those     responsible    for   making   the

 statements.“).

             Moreover, Plaintiff fails to explain how any of the

 alleged statements were fraudulent.            The only specific allegation

 Plaintiff makes against SYSR is that “SRSY has recently stated

 that they had nothing to do with the servicing of Plaintiff’s

 loans, further showing that their ‘cease and desist’ letter and

 other communications stating that SRSY will service the loans

 [were] false.”       (SAC 1242-44.)         However, the cease and desist

 letter SRSY sent to Plaintiff on July 21, 2015 does not state that

 SRSY will service Plaintiff’s Loans.           On the contrary, the letter

 states that “[SRSY] made it clear to [Plaintiff] that [SRSY]

                                        43
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 44 of 57 PageID #: 1916



 offices are not servicing your account.                    Rather Navient is the

 servicer of your account.”          (June 18, 2015 and July 21, 2015 Cease

 and Desist letters from SRSY to Plaintiff, Ex. F, D.E. 59, at p.4.)

 Additionally, the June 18, 2015 cease and desist letter SRSY sent

 to Plaintiff also states that “Navient currently services federal

 student loans in your name.”           (Ex. F at 2.)             Thus, not only do

 Plaintiff’s broad and generalized allegations of fraud fail to

 satisfy the particularity requirements of Rule 9(b), but they are

 contradicted     by   the   cease    and     desist    letters     that   Plaintiff

 references in his SAC.       For these reasons, Plaintiff’s fraud claim

 is DISMISSED without prejudice.

       4. RICO
             To establish a RICO claim, a plaintiff must show: “(1)

 a violation of the RICO statute, 18 U.S.C. § 1962; (2) an injury

 to business or property; and (3) that the injury was caused by the

 violation of Section 1962.”          DeFalco v. Bernas, 244 F.3d 286, 305

 (2d Cir. 2001) (citations omitted).                   As is relevant here, to

 establish a violation of 18 U.S.C. § 1962(c), the plaintiff “must

 plausibly allege that a defendant, through the commission of two

 or more acts constituting a pattern of racketeering activity,

 directly    or   indirectly     participated          in    an    enterprise,   the

 activities of which affected interstate or foreign commerce.”                   Id.

 at 308.    Thus, to plead a RICO claim under 18 U.S.C. § 1962(c), “a

 plaintiff must show that a person engaged in (1) conduct (2) of an


                                         44
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 45 of 57 PageID #: 1917



 enterprise (3) through a pattern (4) of racketeering activity.”

 Id. at 306.      Because the Court finds that the SAC does not allege

 the existence of a RICO enterprise, Plaintiff’s RICO claim fails.

             “The heart of any civil RICO claim is the enterprise.

 There can be no RICO violation without one.”                  BWP Media USA Inc.

 v. Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 359 (S.D.N.Y.

 2014) (citation omitted).          Plaintiff claims that Navient and SRSY,

 along with their members and partners, formed an association-in-

 fact    enterprise.         (SAC    1274-80.)          An   association-in-fact

 enterprise consists of “a group of persons associated together for

 a common purpose of engaging in a course of conduct.”                     Boyle v.

 United States, 556 U.S. 938, 946 (2009) (citation omitted).                    Such

 an enterprise must have “‘both interpersonal relationships and a

 common interest’ to show that an alleged group ‘functions as a

 continuing unit.’” Abbott Labs. v. Adelphia Supply USA, No. 15-

 CV-5826, 2017 WL 57802, at *3 (E.D.N.Y. Jan. 4, 2017) (quoting

 Boyle, 556 U.S. at 946).       In analyzing whether a complaint alleges

 an association-in-fact enterprise, courts look to the “‘hierarchy,

 organization,     and   activities      of       the   alleged    association    to

 determine whether its members functioned as a unit.’”                   BWP Media,

 69 F. Supp. 3d at 360 (quoting Cont'l Petroleum Corp. Inc. v. Corp.

 Funding Partners, LLC, No. 11-CV-7801, 2012 WL 1231775, at *5

 (S.D.N.Y.     Apr.    12,   2012)).          A    plaintiff      must   show   “the

 relationships between the various members and their roles in the

                                         45
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 46 of 57 PageID #: 1918



 purported RICO scheme.”            Abbott Labs., 2017 WL 57802, at *3

 (internal quotation marks and citation omitted).

                 In the instant case, outside of conclusory statements,

 Plaintiff’s SAC fails to set forth any allegations supporting a

 plausible claim that Navient and SRSY “associated together for a

 common purpose of engaging in a course of conduct,” or functioned

 as   a   “continuing     unit.”     Boyle,    556   U.S.   at   946.   Rather,

 Plaintiff’s allegations establish no more than SRSY acted as

 Navient’s attorneys by representing Donovan in his state court

 action against Plaintiff and providing legal assistance to Navient

 regarding Plaintiff’s harassing conduct.              See Rosner v. Bank of

 China, 528 F. Supp. 2d 419, 429 (S.D.N.Y. 2007) (dismissing RICO

 claim where plaintiff failed to adequately allege a RICO enterprise

 because    no    facts   alleged    showed    how   defendants     “improperly

 functioned as a unit”).

                 In his Opposition, Plaintiff claims that Navient and

 SRSY were involved in the servicing of his Loans, thereby acting

 as a unit.      (Pl.’s Opp. Br. at 26.)      However, Plaintiff’s assertion

 that SRSY actually serviced his Loans is not supported by the SAC.

 As discussed, supra, SRSY’s cease and desist letters, referenced

 in the SAC, show that SRSY was not servicing Plaintiff’s Loans,

 but assisting Navient in managing Plaintiff’s harassment of its

 employees and offering to act as an intermediary between Navient

 and Plaintiff in Navient’s service of Plaintiff’s Loans.               (Cf. SAC

                                       46
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 47 of 57 PageID #: 1919



 1242-44, with Ex. F; see also Ex. 15 at p.1, attached to SAC.)

 Thus, the relationship that SRSY had with Navient was that of

 attorney-client, a relationship necessitated by Plaintiff’s own

 conduct.

               Plaintiff’s further argument, that the state court’s

 consent judgment ordering him to “remove information and not

 publish any new information about SRSY, Gerard Donovan and Navient”

 demonstrates a common interest, is unavailing.            (Pl.’s Opp. Br. at

 26-27.)    The state court’s consent judgment, permanently enjoining

 Plaintiff from harassing, defaming and threatening Donovan and

 from publishing any information about any of the Non-Federal

 Defendants, was the result of Donovan’s lawsuit against Plaintiff

 and hardly shows that the Defendants shared a common purpose to

 establish    a   RICO   enterprise.        Therefore,    Plaintiff   fails   to

 plausibly     allege    the    existence      of   an    association-in-fact

 enterprise.

               Accordingly,    as   Plaintiff       has   not   satisfied     the

 “enterprise” element of a RICO claim, and because the Court finds

 that there is no indication, even from a liberal reading of the

 SAC, that a valid RICO claim might be plausibly stated, Plaintiff’s

 RICO claim is DISMISSED with prejudice. 8


 8 Notably, courts have held that non-compliance with a regulatory
 statute affording administrative remedies cannot form the basis
 for a civil RICO claim. See, e.g., McCulloch v. PNC Bank Inc.,
 298 F.3d 1217, 1227 (11th Cir. 2002) (“[I]n light of the HEA's
                                       47
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 48 of 57 PageID #: 1920



     C. Claims Against Navient, SRSY and Donovan

       1. Tortious Interference with Contract
             To state a claim for tortious interference under New

 York law, a plaintiff must show: (1) “the existence of a valid

 contract    between   the   plaintiff      and   a   third   party;”   (2)   the

 “defendant’s knowledge of that contract;” (3) the “defendant’s

 intentional procurement of a third-party’s breach of contract

 without justification;” and (4) “damages.”            Kirch v. Liberty Media

 Corp., 449 F.3d 388, 401-02 (2d Cir. 2006).                   To satisfy the

 intentional procurement requirement, a plaintiff must allege that

 the breach would not have occurred “but for” the conduct of the

 defendants.     Sharma v. Skaarup Ship Mgmt. Corp., 916 F.2d 820, 828

 (2d Cir. 1990); White Plains Coat & Apron Co., Inc. v. Cintas


 enforcement scheme, granting the Secretary of Education
 exclusive authority to remedy violations of the HEA, and the
 fact that the HEA does not confer a private right of action, the
 Court finds that the failure to disclose Stafford Loan
 information, even if in violation of the HEA, cannot form the
 basis for a civil RICO claim.”); N.Y. Instit. of Dietetics, Inc.
 v. Great Lakes Higher Ed. Corp., No. 94-CV-4858, 1995 WL 562189,
 at *4 (S.D.N.Y. Sept. 21, 1995) (dismissing RICO claim based on
 alleged HEA violations after concluding that plaintiffs cannot
 circumvent the HEA's administrative remedies by “packaging”
 their HEA claim as a RICO claim). See also Norman v. Niagara
 Mohawk Power Group, 873 F.2d 634, 637-38 (2d Cir. 1989)
 (rejecting plaintiffs' attempt to circumvent administrative
 remedies in the Energy Reorganization Act by pleading their
 claim in RICO terms). Therefore, Plaintiff’s RICO claim fails
 for the additional reason that the Court will not allow
 Plaintiff to “circumvent the HEA's administrative remedies by
 ‘packaging’ [his] HEA claim as a RICO claim.” Dietetics, 1995
 WL 562189, at *4.

 .

                                       48
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 49 of 57 PageID #: 1921



 Corp., 8 N.Y.3d 422, 425 (2007)(defendant must have “induc[ed] or

 otherwise caus[ed]” the third-party not to perform the contract)

 (quoting Restatement (Second) of Torts § 766).)                        Additionally,

 “the law requires some factual specificity in pleading tortious

 interference.”      RSM Production Corp. v. Fridman, 643 F. Supp. 2d

 382, 405 (S.D.N.Y. 2009), aff’d 387 Fed. App’x. 72 (2010) (citation

 omitted)    (affirming      dismissal       of    tortious      interference      with

 contract claim where plaintiff failed to plausibly plead that

 defendants’ conduct caused the complained-of injury).

           Plaintiff’s     claims      that       the    Non-Federal         Defendants

 tortuously interfered with his contract with the DOE fail because

 his SAC lacks the specificity required to state a claim for

 tortious interference with a contract.                      Plaintiff’s conclusory

 allegation that the Non-Federal Defendants’ conduct “induced DOE

 and others to breach the FFEL Loan Master Promissory Note Contract

 and or Direct Loan” (SAC 875-76; 1154-55; 1894-95), does not

 satisfy    his   pleading    burden    as    mere      recitation      of   the   legal

 standard “without any relevant supporting facts is insufficient to

 state a cause of action for tortious interference with contractual

 relations.” RSM, 643 F. Supp. 2d at 410 (quoting Granite Partners,

 L.P. v. Bear Stearn & Co. Inc., 17 F. Supp. 2d 275, 294 (S.D.N.Y.

 1998)).       Moreover,     Plaintiff       fails      to    include    any   factual

 allegations as to any actions taken by the Non-Federal Defendants

 to “intentional[ly] procure[ ]” the DOE’s breach of the Note.

                                         49
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 50 of 57 PageID #: 1922



 While Plaintiff refers to Navient’s alleged failure to provide him

 with a toll-free number and its refusal to process payments,

 deferments and forbearances (SAC 885-87), he does not allege how

 this conduct was the “but for” cause of DOE’s alleged breach of

 the Note.     See Sharma, 916 F.2d at 828; Hyland, 2019 WL 2918238,

 at *10 (“While Navient’s alleged misrepresentations may have made

 it more difficult for the plaintiffs to take advantage of their

 contractual rights, this does not establish that the Department

 breached its contractual obligations to borrowers.”).               Thus, in

 the absence of alleged facts demonstrating that “but for” the Non-

 Federal Defendants’ actions, the DOE would not have breached its

 contract with Plaintiff, Plaintiff’s tortious interference with

 contract claim fails warranting its DISMISSED without prejudice.

       2. Conspiracy to Violate Civil Rights
            In order to sustain a claim of conspiracy to interfere

 with another’s civil rights, pursuant to 42 U.S.C. § 1985(2)

 (“Section 1985(2)”), a plaintiff must allege “(1) a conspiracy

 between two or more persons, (2) to deter a witness ‘by force,

 intimidation, or threat’ from attending any court of the United

 States or testifying freely therein, which (3) causes injury to

 the claimant.”       Grant v. Abbott House, No. 14-CV-8703, 2016 WL

 796864, at *6 (S.D.N.Y. Feb. 22, 2016) (quoting Herrera v. Scully,

 815 F. Supp. 713, 726 (S.D.N.Y. 1993); (42 U.S.C. § 1985(2)).

 Additionally,     claims   which   apply   to   state   court   proceedings,


                                       50
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 51 of 57 PageID #: 1923



 require a showing that the co-conspirators’ actions were motivated

 by discriminatory “racial, ethnic, or class-based animus.”             Zemsky

 v. City of N.Y., 821 F. 2d 148, 151 (2d Cir. 1987).              It is well-

 settled that “in order to maintain an action under Section 1985,

 a plaintiff ‘must provide some factual basis supporting a meeting

 of the minds, such that defendants entered into an agreement,

 express or tacit, to achieve the unlawful end.’”              Webb v. Goord,

 340 F.3d 105, 110–11 (2d Cir. 2003) (quoting Romer v. Morgenthau,

 119 F. Supp. 2d 346, 363 (S.D.N.Y. 2000)). Furthermore, even where

 a plaintiff is proceeding pro se, a “‘constitutional conspiracy

 claim must be pled with at least some degree of particularity.’”

 Dove v. Fordham Univ., 56 F. Supp. 2d 330, 338 (S.D.N. Y. 1999)

 (quoting Laverpool v. N.Y.C. Transit Auth., 760 F. Supp. 1046,

 1056 (E.D.N.Y. 1991)), aff’d sub nom. Dove v. O’Hare, 210 F.3d 354

 (2d Cir. 2000).

             Here,    Plaintiff    alleges    that   Defendants     conspired

 “through threats of force and intimidation to deny [him] of his

 due process rights” and his “right to free speech.”              (SAC 1036-

 38,   1046-48.)      Specifically,     Plaintiff    alleges    that   Navient

 conspired “to dissuade Plaintiff from testifying” in the state

 court proceeding with Donovan by threatening “to have people come

 to Plaintiff’s house to handle him, destroy his aquariums and fish,

 defame [him] and file false police reports against [him].”               (SAC

 1040-45.)     He claims that “[t]his [conspiracy] has taken place

                                       51
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 52 of 57 PageID #: 1924



 through emails between the DOE and Navient, as well as other

 communications with co-defendants.”                 (SAC 1038-39.)        However,

 wholly missing are any allegations that there was a “meeting of

 the minds” among any of the Defendants.                The Second Circuit has

 repeatedly     held    that   similar    “conclusory,      vague,    or    general

 allegations of conspiracy to deprive a person of constitutional

 rights cannot withstand a motion to dismiss.”                  Gyadu v. Hartford

 Ins. Co., 197 F.3d 590, 591 (2d Cir. 1999) (per curiam); see, e.g.,

 Sylla v. City of N.Y., No. 04-CV-5692, 2005 WL 3336460 *7 (E.D.N.Y.

 2005) (dismissing conspiracy claim for failure to allege a meeting

 of the minds among defendants).          Thus, Plaintiff’s Section 1985(2)

 claim must be dismissed for failure to state a claim.

            Plaintiff’s conspiracy claim further fails because he has

 not alleged that a class-based discriminatory animus motivated the

 Non-Federal Defendants’ actions.             Aside from a passing reference

 to   his   ethnicity    and   religion       (SAC   134-37),    Plaintiff’s    SAC

 contains no factual allegations that the co-conspirators’ actions

 were motivated by discriminatory “racial, ethnic, or class-based

 animus.”    See Zemsky, 821 F.2d at 151.            Therefore, Plaintiff fails

 to state a Section 1985(2) conspiracy claim against the Non-Federal

 Defendants resulting in it being DISMISSED without prejudice.




                                         52
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 53 of 57 PageID #: 1925



    D. Claims Against Donovan

       1. Negligent Infliction of Emotional Distress
             A claim of negligent infliction of emotional distress

 “generally must be premised upon the breach of a duty owed to [the]

 plaintiff    which   either   unreasonably    endangers    the      plaintiff’s

 physical safety, or causes the plaintiff to fear for his or her

 own safety.”     Jones v. Commerce Bancorp, Inc., No. 06-CV-835, 2006

 WL 1409492, at *4 (S.D.N.Y. May 23, 2006) (citation omitted).

 Thus, to recover for negligent infliction of emotional distress,

 there must be a duty owed from Defendant to Plaintiff.               “The duty

 in such cases must be specific to the plaintiff, and not some

 amorphous, free floating duty to society.”               Mortise v. United

 States, 102 F.3d 693, 696 (2d Cir. 1996).                Additionally, like

 intentional infliction of emotional distress, a claim of negligent

 infliction of emotional distress “must be supported by allegations

 of conduct by the defendants so outrageous in character, and so

 extreme in degree, as to go beyond all possible bounds of decency,

 and to be regarded as atrocious, and utterly intolerable in a

 civilized community.”       Id. (citation omitted).

             Plaintiff’s     allegations    fail    to   state   a    claim   for

 negligent infliction of emotional distress because he fails to

 allege that Donovan owed him a duty.              “The general rule is that

 a lender does not owe tort duties to a borrower.”           Hyland, 2019 WL

 2918238, at * at 11 (citing Mfrs. Hanover Trust Co. v. Yanakas, 7


                                       53
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 54 of 57 PageID #: 1926



 F.3d 310, 318 (2d Cir. 1993)).         Courts have applied this rule to

 both lenders and loan servicers.            Id. (citing Harte v. Ocwen Fin.

 Corp., 13-CV-5410, 2014 WL 4677120, at *12 (E.D.N.Y. Sept. 19,

 2014)). Thus, as an employee of Plaintiff’s loan servicer, Donovan

 owed no duty to Plaintiff.          Further, Plaintiff’s claims that (1)

 Donovan “engaged in a campaign of outrageous conduct that comprised

 [of] harassing the Plaintiff in person, [and the] use of vulgar

 and threatening language” (SAC 1941-42), and that (2) “[a]s a

 third[-]party servicer[, Donovan was] required to fulfill the

 obligations as per the Master Promissory note which [he] failed to

 do” (SAC 1961-62) do not rise to the level of extreme or outrageous

 conduct.     (See supra Part III(B)(2)(discussing Plaintiff’s claim

 of intentional infliction of emotional distress).)                 Therefore,

 because Plaintiff fails to allege the existence of a duty or

 extreme and outrageous conduct, he has not stated a claim for

 negligent    infliction    of   emotional     distress;     accordingly,    said

 claim is DISMISSED with prejudice.

       2. Contempt of Court

             Plaintiff     alleges    that    Donovan   is   in   contempt   for

 failing to comply with the August 3, 2017 state court consent

 judgment by refusing to answer questions related to the servicing

 of his Loans.     (SAC 1980-87.)     Pursuant to the terms of the consent

 judgment, the state court “retain[s] jurisdiction over the Parties

 for the purpose of enabling any Party to apply to the Court for

                                       54
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 55 of 57 PageID #: 1927



 such   further    orders   and   directions    as   may   be   necessary   or

 appropriate to enforce compliance with and to punish any violations

 of this Judgment.”      (Ex. D, ¶ 11.)     Considering the state court’s

 explicit retention of jurisdiction in conjunction with the fact

 that it is best qualified to interpret and enforce its own order,

 this Court declines to consider Plaintiff’s contempt claim, which

 is DISMISSED without prejudice.

 IV.    Leave to Amend

           The Second Circuit has stated that “[w]hen a motion to

 dismiss is granted, the usual practice is to grant leave to amend

 the complaint.”      Hayden v. Cnty. of Nassau, 180 F.3d 42, 53 (2d

 Cir. 1999); see also FED. R. CIV. P. 15(a)(2) (“The court should

 freely give leave [to amend] when justice so requires.”).                  In

 addition, leave to replead should be liberally granted to pro se

 litigants.     Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

             While the Court is mindful that Plaintiff has already

 been granted two opportunities to amend the Complaint, (see Nov.

 14, 2018 Elec. Order and June 10, 2019 Elec. Order), Plaintiff is

 GRANTED LEAVE TO AMEND his SAC in accordance with this Memorandum

 and Order.       Any Amended Complaint shall be filed within thirty

 (30) days from the date of this Memorandum and Order and shall be

 titled “Third Amended Complaint” and shall bear Case Number 18-

 CV-1243(JS)(AKT).       Plaintiff is cautioned that his failure to



                                       55
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 56 of 57 PageID #: 1928



 timely file a Third Amended Complaint will lead to the dismissal

 of his SAC with prejudice and the closure of this case.

                                   CONCLUSION

             For the foregoing reasons, the Court grants both the

 Federal Defendants’       and    the   Non-Federal     Defendants’    Dismissal

 Motions. With regard to the Federal Defendants, Plaintiff’s claims

 for violations of the FTC Act, the CFPA, the FCRA, the FTCA, as

 well as the Constitution and FOIA, are DISMISSED with prejudice;

 whereas, Plaintiff’s claims pursuant to the APA and for breach of

 contract are DISMISSED without prejudice.              As for the Non-Federal

 Defendants, Plaintiff’s claims for violations of the CFPA, the

 FDCPA, the FTC Act, RICO, as well as his claims for breach of

 contract,     unjust   enrichment,      breach    of    fiduciary    duty,    and

 negligent infliction of emotional distress are DISMISSED with

 prejudice;     whereas,    his   claims     for   violation    of    the     FCRA,

 defamation, intentional infliction of emotional distress, fraud,

 tortious interference with contract, conspiracy, and contempt are

 DISMISSED without prejudice.

             Plaintiff is GRANTED leave to file a Third Amended

 Complaint in accordance with this Memorandum and Order.              Plaintiff

 is ON NOTICE: Failure to timely file a Third Amended Complaint

 will result in the dismissal of this action with prejudice and

 judgment will enter in favor of the Defendants.



                                        56
Case 2:18-cv-02143-JS-AKT Document 65 Filed 12/04/20 Page 57 of 57 PageID #: 1929



             The Government is directed to mail a copy of this Order

 to the pro se Plaintiff and file proof of said service.


                                            SO ORDERED.

                                             /s/Joanna Seybert
                                            JOANNA SEYBERT, U.S.D.J.

 Dated:      December 4, 2020
             Central Islip, New York




                                       57
